DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-16, filed on April 5, 2021, are pending in the application.
Claim Objections
Claims 1-16 are objected to because of the following informalities and appropriate correction is required.
Claim 1 states “at least one baffle” in line 4 and “each of the at least one baffle” in line 11.  This is inconsistent in there could only be one baffle and where “each of the at least one baffle” is understood to be more than one baffle.  Claims 2-16 depend from claim 1 and therefore are also objected to.
Claim 1 states in the preamble “A wind-deflecting attachment”, whereas claims 2-16 states in the preamble “The wind-deflecting baffle attachment”.  This is inconsistent.
Claim 8 ends the sentence in a “;”, however the sentence should be ended with a “.”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10,14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsunobu et al. (JP2000085366A, hereinafter “Matsunobu”).
Regarding claim 1, Matsunobu discloses a wind-deflecting attachment for open-air motor vehicles comprising: a main body (1; Fig. 2); at least one baffle (5/5A; Figs. 2, 4, 6); at least one mounting member (7; Fig. 4); the main body extending along a longitudinal direction between a front end and a rear end of the main body (Figs. 1-2), and along a lateral direction between a first lateral end and a second lateral end (14) of the main body (Fig. 2); the main body and each of the at least one baffle extending between a top side and a bottom side (Fig. 2); each of the at least one baffle (5; Fig. 4) being angularly connected to the main body (Fig. 4); at least one central baffle (Fig. 2 shows a central baffle) from the at least one baffle being positioned laterally central on the main body; and the at least one mounting member (7; Fig. 4 shows connection) being connected to the main body (Fig. 3 and 7) and configured to mount the main body to an open-air motor vehicle (2; Figs. 1 and 4).
Regarding claim 2, Matsunobu discloses a wind-deflecting attachment as claimed in claim 1, wherein the main body (1; Figs. 1-2, 4) has planar geometry.
Regarding claim 3, Matsunobu discloses a wind-deflecting attachment as claimed in claim 1, wherein main body (1; Fig. 2) has rectilinear perimetrical geometry (Fig. 2).  
Regarding claim 4, Matsunobu discloses a wind-deflecting attachment as claimed in claim 1, the at least one mounting member (7; Fig. 4) being connected to a bottom side of the main body (Fig. 4) and configured to secure the bottom side of the main body to an open- air motor vehicle (2; Fig. 4).  
Regarding claim 5, Matsunobu discloses a wind-deflecting attachment as claimed in claim 1, wherein the main body further comprising a plurality of cutouts (5/5A; Figs. 2, 6); and each of the at least one baffle being positioned into one of the plurality of cutouts.  
Regarding claim 6, Matsunobu discloses a wind-deflecting attachment as claimed in claim 5, wherein the shape of each baffle is delineated by the shape of one of the plurality of cutouts (Figs. 2 and 6).  
Regarding claim 7, Matsunobu discloses a wind-deflecting attachment as claimed in claim 1, each of the at least one baffle extending parallel to the lateral direction along the main body (Figs. 2 and 6).  
Regarding claim 8, Matsunobu discloses a wind-deflecting attachment as claimed in claim 1, each of the at least one baffle (5; Fig. 4) being oriented at a specified pitch angle (Fig. 4, Paragraphs 8 and 17) to the main body (1; Fig. 4);
Regarding claim 9, Matsunobu discloses a wind-deflecting attachment as claimed in claim 8, the specified pitch angle being selected from a range between 15 degrees and 60 degrees (See Fig. 4).  
Regarding claim 10, Matsunobu discloses a wind-deflecting attachment as claimed in claim 1, the main body further comprising a central portion (Fig. 2), a first lateral portion (Fig. 2), and a second lateral portion (Fig. 2); and the first lateral portion and the second lateral portion being terminally connected adjacent to the central portion (Fig. 2), laterally opposite each other along the central portion, wherein the first lateral portion extends between the central portion and the first lateral end, and wherein the second lateral portion extends between the central portion and the second lateral end (Fig. 2).  
Regarding claim 14, Matsunobu discloses a wind-deflecting attachment as claimed in claim 1, the at least one mounting member (7; Fig. 4) comprising a plurality of lateral supports (attached to 7; Fig. 4): and the plurality of lateral supports being connected adjacent to and extending outward from the main body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunobu in view of Webasto “DE202013007447U1, inventor name not available, hereinafter “Webasto”).
Regarding claim 13, Matsunobu discloses a wind-deflecting attachment as claimed in claim 1.  However, Matsunobu only discloses one baffle in the central location and is silent to more than one in the central location.
In claim 13, Webasto teaches at least one medial baffle (18; Figs. 2-4).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the wind-deflecting attachment of Matsunobu by adding a medial baffle as taught by Webasto.  Doing so, allows for more coverage to control air pressure (Paragraph 8).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunobu in view of Dziubiel et al. (DE102006061832A1, hereinafter Dziubiel).
Regarding claim 16, Matsunobu discloses a wind-deflecting attachment as claimed in claim 1.  However, Matsunobu is silent to at least one storage pocket; and the at least one storage pocket being connected to the bottom side of the main body.
In claim 16, Dziubiel teaches at least one storage pocket; and the at least one storage pocket (5; Fig. 2, Paragraph 42); and the at least one storage pocket being connected to the bottom side of the main body (2; Fig. 2).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the wind-deflecting attachment of Matsunobu by adding a pocket on the bottom side of the main body as taught by Dziubiel.  Doing so, allows the use as dually a storage space with pockets (Paragraphs 4 and 42) and wind deflector (Paragraphs 4 and 47).
Allowable Subject Matter
Claims 11-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect the dependent claims listed, prior art of record does not teach, suggest, or render obvious the total combination or recited structures, including the allowable subject matter.
Claim 11:  the at least one central baffle comprising a front central baffle and a rear central baffle; the front central baffle being angularly connected to a central portion of the main body, adjacent to the front end; and the rear central baffle being angularly connected to the central portion, adjacent to the rear end, longitudinally opposite the front central baffle along the central portion.
Claim 12 is dependent on claim 11.
Claim 15: the plurality of lateral supports extending laterally outward from the first lateral end and the second lateral end of the main body, wherein the plurality of lateral supports is configured to mount the main body to an open-air vehicle frame.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Campbell et al. (US7641275B2) teaches a wind deflector.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612